UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2010 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Global Absolute Return Fund Dreyfus Total Return Advantage Fund Global Alpha Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Absolute Return Fund January 31, 2010 (Unaudited) Principal Short-Term Investments79.3% Amount ($) Value ($) U.S. Treasury Bills: 0.01%, 3/11/10 505,000 a 504,992 0.03%, 2/25/10 600,000 599,989 0.04%, 2/18/10 2,590,000 2,589,946 0.05%, 4/22/10 3,638,000 3,637,516 0.06%, 3/25/10 1,500,000 1,499,860 0.06%, 4/29/10 1,030,000 1,029,838 Total Short-Term Investments (cost $9,862,249) Other Investment20.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,492,000) 2,492,000 b Total Investments (cost $12,354,249) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% a Held by a broker as collateral for open financial futures positions. b Investment in affiliated money market mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $12,354,249. Net unrealized depreciation on investments was $108 of which $108 related to depreciated investment securities. 100-842-42 STATEMENT OF FINANCIAL FUTURES January 31, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2010 ($) Financial Futures Long British Long Gilt 11 2,038,682 March 2010 (2,715) CAC 40 10 Euro 30 1,558,899 February 2010 (112,957) Dax Index 2 389,707 March 2010 (14,140) FTSE 100 Index 13 1,072,501 March 2010 (19,617) U.S. Treasury 10 Year Notes 21 2,481,281 March 2010 28,722 Financial Futures Short S & P 500 Emini 25 (1,338,000) March 2010 33,006 Japanese 10 Year Bond 41 (6,308,632) March 2010 (2,962) TOPIX Index 10 (986,708) March 2010 (2,118) Gross Unrealized Appreciation Gross Unrealized Depreciation 100-842-42 100-842-42 At January 31, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation Foreign Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 1/31/2010($) Purchases: Australian Dollar, Expiring 3/17/2010 2,958,359 2,659,343 2,603,836 (55,507) Australian Dollar, Expiring 3/17/2010 165,000 148,091 145,227 (2,864) Australian Dollar, Expiring 3/17/2010 135,000 121,568 118,822 (2,746) Australian Dollar, Expiring 3/17/2010 77,000 68,634 67,772 (862) Australian Dollar, Expiring 3/17/2010 308,000 274,538 271,090 (3,448) British Pound, Expiring 3/17/2010 65,556 106,693 104,755 (1,938) British Pound, Expiring 3/17/2010 326,400 529,839 521,568 (8,271) Japanese Yen, Expiring 3/17/2010 54,063,928 603,412 599,047 (4,365) Japanese Yen, Expiring 3/17/2010 48,476,901 548,788 537,141 (11,647) Japanese Yen, Expiring 3/17/2010 37,322,925 424,719 413,551 (11,168) Japanese Yen, Expiring 3/17/2010 4,542,900 49,954 50,337 383 Japanese Yen, Expiring 3/17/2010 10,600,100 116,559 117,453 894 Japanese Yen, Expiring 3/17/2010 49,923,000 553,531 553,164 (367) Sales: Proceeds ($) Canadian Dollar, Expiring 3/17/2010 104,552 99,063 97,775 1,288 Canadian Dollar, Expiring 3/17/2010 73,000 68,402 68,268 134 Canadian Dollar, Expiring 3/17/2010 96,300 92,731 90,058 2,673 Canadian Dollar, 100-842-42 Expiring 3/17/2010 224,700 216,372 210,135 6,237 Canadian Dollar, Expiring 3/17/2010 201,600 195,136 188,532 6,604 Canadian Dollar, Expiring 3/17/2010 50,400 48,784 47,133 1,651 Canadian Dollar, Expiring 3/17/2010 150,400 143,509 140,651 2,858 Canadian Dollar, Expiring 3/17/2010 37,600 35,877 35,163 714 Canadian Dollar, Expiring 3/17/2010 392,000 370,374 366,590 3,784 Euro, Expiring 3/17/2010 151,905 217,164 210,592 6,572 Euro, Expiring 3/17/2010 101,150 145,444 140,228 5,216 Euro, Expiring 3/17/2010 17,850 25,666 24,746 920 Euro, Expiring 3/17/2010 474,600 688,292 657,957 30,335 Euro, Expiring 3/17/2010 203,400 294,982 281,981 13,001 Euro, Expiring 3/17/2010 51,800 72,993 71,812 1,181 Euro, Expiring 3/17/2010 207,200 291,973 287,250 4,723 Euro, Expiring 3/17/2010 472,000 667,606 654,352 13,254 Swiss Franc, Expiring 3/17/2010 108,800 103,788 102,599 1,189 Swiss Franc, Expiring 3/17/2010 316,045 301,486 298,033 3,453 Gross Unrealized Appreciation Gross Unrealized Depreciation 100-842-42 1-31-2010 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: U.S. Treasury - 9,862,141 - Mutual Funds 2,492,000 - - Other Financial Instruments++ 61,728 107,064 - Liabilities ($) Other Financial Instruments++ (154,509) (103,183) - ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
